Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 discloses: “in a retracted state where the plurality of coils of the secondary spring are extended away from one another thereby causing the primary housing to move in an upward direction back into the first cavity when the pressure applied to the second cavity ceases”. It is unclear how the primary housing 12 moves back into the first cavity 11, if the primary housing itself defines the first cavity. This renders the claim indefinite. For examination purposes and based on disclosure, this will be interpreted as: causing the primary housing to move in an upward direction away from the second cavity.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “retracted” in claim 1 is used by the claim to mean “extend away,” while the accepted meaning is “to draw back.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2-14 are indefinite for depending on claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 reads as: “the device of claim 2”. Therefore it depends on itself. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, claim 2 will be interpreted as depending on independent claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (U.S. 6,629,648).
Regarding claim 1, Jones teaches an anti run-over (ARO) sprinkler device (sprinkler seen in Figs 1-3, which includes all the claimed limitations, thus it is considered an “anti run-over” sprinkler) comprising: 
a housing (defined by 13 and 11, as seen in Fig 2) including a primary housing (13) and a secondary housing (11), the primary housing including a first cavity (defined by inner volume of housing 13) for enclosing a piston (14) and a primary spring (30) and the secondary housing including a second cavity (defined by inner volume of housing 11) for storing a secondary spring (22) and a water inlet (32); 
the piston including a nozzle (15) and a riser stem (defined by upstream section of piston 14; just like Applicant’s own rise stem 14), wherein the nozzle is attached to a proximate end (upper end) of the riser stem (nozzle 15 is defined on the upper end of the riser stem, see Fig 2); 
a first cap (26) attached to a proximate end (upper end) of the primary housing (as seen in Fig 2), the first cap enclosing a first seal (defined by threads 27) which is configured to prevent water from leaking from the proximate end of the primary housing (threads 27 secure the cap 26 to the primary housing 13 in order to prevent leaks); 
the primary spring (30) encloses the riser stem (as seen in Fig 2) and is configured to actuate vertical motion of the piston within the first cavity of the primary housing (spring 30 actuates vertical motion of the piston 14 when water source is shut off by biasing the piston vertically downwards along primary housing 13), the primary spring is configured to operate in either a contracted state where a plurality of coils (spring 30 coils around the piston a plurality of times, see Fig 2) of the primary spring are compressed together thereby causing the piston to move in an upward direction through the first cavity when pressure is applied to the first cavity (when water pressure is applied to the first cavity, i.e. housing 13, the coils are compressed together and cause piston 14 to move upward) or a retracted state where the plurality of coils of the primary spring are extended away from one another thereby causing the piston to move in a downward direction back into the first cavity when the pressure applied to the first cavity ceases (when water pressure ceases, the coils of spring 30 are extend away from each other and cause piston 14 to move downward into the first cavity); 
a second cap (defined by 38) attached to a proximate end (upper end) of the secondary housing (secondary housing 11 has a cap 38 defined at its upper end, as seen in Fig 3), the second cap enclosing a second seal (seal 42) which is configured to prevent water from leaking from the proximate end of the secondary housing (seal 42 prevents water from leaking from the secondary housing 11, as seen in Fig 3); and
the secondary spring (22) is enclosed within the secondary housing below the first cavity (spring 22 is below the first cavity of primary housing 13, as seen in Fig 2), the secondary spring is configured to operate in either a contracted state where a plurality of coils (spring 22 coils around a plurality of times, as seen Fig 2) of the secondary spring are compressed together thereby causing the primary housing to move in a downward direction into the second cavity of the secondary housing when pressure is applied to the second cavity (when the whole device experiences a pressure from the upper end towards the lower end, such as by an object pushing down of the nozzle 15 or cap 26, the coils of the second spring 22 compress together and cause the primary housing 13 to move downward into the second cavity of the second housing 11; this motion can be appreciated by the configuration seen in Fig 2) or in a retracted state where the plurality of coils of the secondary spring are extended away from one another thereby causing the primary housing to move in an upward direction away from the second cavity when the pressure applied to the second cavity ceases (when an object no longer places a downward force on the device, the plurality of coils of second spring 22 extend away from each other and thereby cause the primary housing 13 to move upwards and away from the second cavity of the secondary housing 11).  
Regarding claim 2, Jones teaches the device of claim 1, wherein the primary housing is located within a piston region of the device (piston region is defined within the primary housing 13, as seen in Fig 2).  
Regarding claim 3, Jones teaches the device of claim 2, wherein the secondary housing is located within a body region of the device (body region defined by the region occupied by the secondary housing 11).  
Regarding claim 4, Jones teaches the device of claim 3, wherein the primary housing and the secondary housing share an overlapping region within the piston region and the body region (overlapping region defined around threaded connection 25 in which the primary housing 13 and the secondary housing 11 overlap, as seen in Fig 3).  
Regarding claim 5, Jones teaches the device of claim 1, wherein pressure is applied to the first cavity when water passes through the water inlet (water coming in from inlet 32 applies a pressure to the first cavity of primary housing 13 by way of hose 33 and conduit 36, as seen in Figs 2-3).  
Regarding claim 6, Jones teaches the device of claim 5, wherein pressure is applied to the second cavity when a force is applied to the nozzle and/or first cap while the primary spring is in a retracted state (when a force is applied to the nozzle 15, i.e. a downward force, the pressure is transferred to the second cavity of second housing 11; alternatively, when this happens, water pressure will also accumulate a the second cavity as the components compress downwards).  
Regarding claim 7, Jones teaches the device of claim 6, wherein a force is applied to the nozzle and/or first cap when the nozzle and/or first cap are/is stepped on or run over (if the nozzle is stepped on or run over, a downwards force will be applied to the nozzle).  
Regarding claim 8, Jones teaches the device of claim 1, wherein the first seal includes an aperture for receiving the piston therethrough (first seal 27 defines an aperture so that the piston can extend upwards and away from housing 13, as seen in Figs 1 and 3).  
Regarding claim 9, Jones teaches the device of claim 3, wherein the second seal includes an aperture for enclosing a portion of the secondary housing (second seal 42 encloses a coupler piece 35, which is interpreted as a portion of the second housing 11, as seen in Fig 2).  
Regarding claim 10, Jones teaches the device of claim 1, wherein the primary spring is a cylindrical retraction spring (primary spring 30 is cylindrical, as seen in the figures, wherein the spring can be retracted, i.e. it’s considered a retraction spring). Note: Applicant’s specification does not provide a special definition for “retraction spring”. 
Regarding claim 11, Jones teaches the device of claim 11. The device of claim 1, wherein the secondary spring is a cylindrical retractable spring (secondary spring 22 is cylindrical, as seen in the figures, wherein the spring can be retracted, i.e. it’s considered a retractable spring).  Note: Applicant’s specification does not provide a special definition for “retractable spring”. 
Regarding claim 12, Jones teaches the device of claim 1, wherein a default state of the primary spring is a retracted state (Jones discloses the primary spring 30 as a compression spring, i.e. it is designed to be compressed from its default state. Based on Applicant’s specification: retracted is meant to signify that the spring coils are extended away from each other. Thus, a compression spring reads on “retracted state”).  
Regarding claim 13, Jones teaches the device of claim 1, wherein a default state of the secondary spring is a retracted state (similarly as above, Jones discloses the secondary spring 22 as a compression spring, i.e. it is designed to be compressed from its default state. Based on Applicant’s specification: retracted is meant to signify that the spring coils are extended away from each other. Thus, a compression spring reads on “retracted state”) .  
Regarding claim 14, Jones teaches the device of claim 1, wherein the second cap is attached to a proximate end of the secondary housing (as seen in Fig 3) where the first and second cavity abut one another (since the first and second cavities are interpreted as the entire inner volumes of the primary housing 13 and the secondary housing 11, respectively, these cavities are considered to be abutting one another, as seen in Fig 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752